Citation Nr: 0838301	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-41 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left shoulder 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral eye 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to August 
1994 and from March 1999 to March 2002, with additional prior 
inactive duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that denied the veteran's application to reopen 
claims service connection for arthritis of the shoulders and 
optic nerve head drusen.  In December 2005, the RO granted 
service connection for the right shoulder.  Therefore, that 
issue is not currently before the Board.

The issues of service connection for a left shoulder 
disability and a bilateral eye disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In April 2003, the RO denied service connection for 
arthritis of the shoulders and denied the application to 
reopen the veteran's claim for service connection for a 
drusen on the optic nerve head.  The veteran did not appeal.  

2.  Evidence received since the April 2003 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claims; it is not cumulative or redundant of the evidence 
previously considered and it raises a reasonable possibility 
of substantiating the claims.


CONCLUSIONS OF LAW

1.  The April 2003 RO decision is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).


2.  The evidence received since the RO's final decision is 
new and material; thus, the claims are reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 2003, the RO denied service connection for arthritis 
of the shoulders as there was no medical evidence of this 
condition during service and there was no evidence of a 
continuing shoulder condition following separation.  This 
decision also denied the veteran's application to reopen her 
claim for service connection for a drusen on the optic nerve 
head as there was no medical evidence of a link between this 
condition and service.  The veteran did not appeal.  Thus, 
this decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Following a careful review of the evidence of record, the 
Board finds that evidence has been submitted following the 
RO's final decision that is sufficient to reopen the 
veteran's claims for service connection as it is new within 
the meaning of 38 C.F.R. § 3.156.  This evidence includes a 
statement in support of the claim from Dr. R.A.B., a VA 
physician, received in April 2004 and an April 2004 VA 
treatment record by the same physician, which mirrors the 
April 2004 statement.  Dr. R.A.B. states that following a 
review of the veteran's medical records, he concluded that 
the veteran's past diagnoses, including the veteran's optic 
nerve head drusen and shoulder arthritis, were directly 
linked to present diagnoses.  In the statement in support of 
the claim and VA medical record, the physician noted that the 
veteran had optic nerve head drusen, presbyopia, astigmatism 
and insufficient tear film and her visual acuity 
progressively worsened over the 10 years of active duty.  The 
physician also stated that degenerative changes of the AC 
joints were noted on x-ray in September 2000 and the shoulder 
condition was exacerbated by performing a physical therapy 
test.  The Board further finds that this evidence is material 
as it raises a reasonable possibility of substantiating the 
claims since it shows that the veteran currently suffers from 
a left shoulder disability, that her current bilateral eye 
disability worsened during service, and both disabilities may 
be associated with service.  As new and material evidence has 
been presented, the claims are reopened.


ORDER

New and material evidence having been received, the claims 
for service connection for a left shoulder disability and 
bilateral eye disability are reopened; the appeal is granted 
to this extent only.


REMAND

As noted above, new and material evidence has been received 
to reopen the claims for service connection for a left 
shoulder disability and bilateral eye disability.  After 
completing necessary development, the claims must be 
readjudicated on a de novo basis. 

With regard to the optic nerve drusen, service medical 
records show that the veteran received treatment for her eyes 
throughout both periods of active duty service.  During a 
routine optometric evaluation in February 1989, the veteran 
complained of occasional eye strain while driving.  She was 
diagnosed as having compound myopic astigmatism, mixed 
astigmatism and apparent optic nerve drusen.  In April 1993, 
optic nerve photos were taken and compared with photos from 
1979 and 1983 (prior to active duty service).  The physician 
noted that there was no change in the optic nerve drusen 
shown in the photos.  These records demonstrate that the 
diagnosed optic nerve drusen existed prior to service.  

In the recently submitted evidence, a VA physician noted that 
the veteran had optic nerve head drusen, presbyopia, 
astigmatism and insufficient tear film and her visual acuity 
progressively worsened over her period of active duty.  A 
medical opinion based on a complete review of the record is 
necessary to decide this claim.  38 C.F.R. § 3.159 (c)(4).

With regard to the left shoulder, service medical records 
show that the veteran was treated for left shoulder pain 
during service.  A September 2000 x-ray showed degenerative 
changes of the AC joints.  An October 2000 CT scan of the 
left shoulder showed no evidence of sternoclavicular fracture 
or dislocation.  Post-service VA medical records show that 
the veteran was diagnosed as having osteoarthritis of the 
shoulders in September 2002.  This diagnosis, however, was 
not supported by x-ray findings and appears to be based on 
the veteran's subjective complaints.  In April 2004, the 
veteran was diagnosed as having shoulder pain with 
degenerative changes based on objective findings of shoulder 
tenderness and past inservice notation of degenerative 
changes in September 2000.  During an October 2005 VA 
examination, the veteran's left shoulder was found to be 
normal following a physical examination; however, no x-rays 
were taken of the left shoulder.  Of note, post-service 
medical records do not contain any x-rays of the veteran's 
left shoulder.  

In light of the evidence discussed above, the Board finds 
that the veteran should be afforded an appropriate VA 
examination to determine the existence of any of current 
disability associated with her left shoulder and obtain a 
medical opinion as to whether any current left shoulder 
disability is related to service.  38 C.F.R. § 3.159 (c)(4). 


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an appropriate 
VA examination to obtain an opinion as to the 
current nature and likely etiology of the 
claimed bilateral eye disorder.  The claims 
folder should be made available to and 
reviewed by the examiner prior to completion 
of the examination report.  Any indicated 
studies should be performed.

Based on a review of the record, the 
examiner should answer the following 
questions: 

Does the evidence of record clearly and 
unmistakably show that the veteran had an 
eye disorder (specifically optic nerve 
drusen) that existed prior to her entry 
onto active duty?

If the answer is yes, does the evidence 
clearly and unmistakably show that the 
preexisting condition was not aggravated 
by service?  

If the answer is no, is it at least as 
likely as not that the optic nerve drusen 
had its onset in service?  

A rationale for all opinions expressed 
should be provided.  

2.  Schedule the veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of the claimed 
left shoulder disability.  The claims folder 
should be made available to and reviewed by 
the examiner prior to completion of the 
examination report.  Any indicated studies 
should be performed.

Based on the examination and review of the 
record, the examiner is requested to provide 
an opinion as whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that any 
current left shoulder disability had its 
onset during active service or are related to 
any in-service disease or injury.

A detailed rationale for any opinion 
expressed should be provided.

3.  Thereafter, readjudicate the 
veteran's claims.  If the decision with 
respect to the claims remains adverse to 
the veteran, she and her representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


